DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-10, as filed on 11/01/2021, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
Claim 2: “reinforcing rod” (reinforcing rod does not have a reference number and it is unclear what is considered the cross rod 1 vs the reinforcing rod).
Claim 3: “positioning holes” and “spring pin” (there are no reference numbers for the positioning holes and spring pins and its unclear what in the figures is the equivalent structures).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, lines 1-2: amend “a desk plate” to ---the desk plate---.
Claim 1, line 4: amend “the bottom” to ---a bottom---.
Claim 1, line 7: amend “the adjustment” to ---adjustment---
Claim 1, line 7: amend “the upper” to ---upper---.
Claim 1, line 11: amend “the opening” to ---an opening---.
Claim 2, line 3: amend “the other end” to ----another end---.
Claim 5, line 1: amend “wherein the frame is of a square shape” to ---wherein the quadrilateral shape is of a square shape---. (applicant is suggested to define what of the frame creates the square/quadrilateral shape). 
Claim 6, line 3: amend “the control end” to --- a control end---.
Claim 6, line 4: amend “the locking” to ---locking---.
Claim 6, line 5: amend “the lower end” to ---a lower end---.
Claim 6, line 6: amend “the other end” to ---another end---.
Claim 6, line 8: amend “the bottom” to ---a bottom---.
Claim 6, line 8: amend “when” to ---wherein when---.
Claim 6, line 10: amend “when” to ---and wherein when---.
Claim 6, line 3: amend “the control end” to --- a control end---
Claim 6, line 6: amend “the other end” to ---another end---
Claim 6, line 7: amend “the bottom” to ---a bottom---.
Claim 6, line 7: amend “a first handle” to ---the first handle---.
Claim 6, line 8: amend “when” to ---wherein when---.
Claim 6, line 8: amend “the releasing state” to ---a releasing state---.
Claim 6, line 10: amend “when” to ---and wherein when---.
Claim 6, line 11: amend “the locking state” to ---a locking state---.
Claim 9, line 3: amend “the control end” to --- a control end---
Claim 9, line 4: amend “the locking” to ---locking---.
Claim 9, line 5: amend “the lower end” to ---a lower end---.
Claim 9, line 6: amend “the other end” to ---another end---
Claim 9, line 8: amend “the bottom” to ---a bottom---.
Claim 9, line 8: amend “when” to ---wherein when---.
Claim 9, line 10: amend “when” to ---and wherein when---.
Claim 9, line 3: amend “the control end” to --- a control end---
Claim 9, line 6: amend “the other end” to ---another end---
Claim 9, line 7: amend “the bottom” to ---a bottom---.
Claim 9, line 7: amend “a first handle” to ---the first handle---.
Claim 9, line 8: amend “when” to ---wherein when---.
Claim 9, line 8: amend “the releasing state” to ---a releasing state---.
Claim 9, line 10: amend “when” to ---and wherein when---.
Claim 9, line 11: amend “the locking state” to ---a locking state---.
Claims 2-10: amend line 1 “a desk plate” to ---the desk plate---.
	Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 5: “first lifting assembly”. “Assembly” is the generic placeholder (A). “lifting” is the functional language (B). The generic placeholder is not modified by sufficient structure to perform the function (C).
Claim 8, line 1: “second lifting assembly”. “Assembly” is the generic placeholder (A). “lifting” is the functional language (B). The generic placeholder is not modified by sufficient structure to perform the function (C).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “First lifting assembly” ¶ 9, lines 1-2 recite: “the first lifting assembly comprises a first locking gas spring, a first sliding part, and a first handle”. ¶ 11 recites: “The first lifting assembly adopts an electric linear driving device”. The first lifting assembly is being interpreted to include a locking gas spring, a sliding part, and a handle OR an electric linear driving device.
For “Second lifting assembly” ¶ 12, lines 1-3 recite: “The second lifting assembly comprises a second locking gas spring, a second sliding part and a second handle”. The second lifting assembly is being interpreted to include a locking gas spring, a sliding part, and a handle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 7 recites: “an enable the adjustment of the upper and lower positions of the desk plate relative to the first upright column”. The claim is rendered indefinite as it is unclear if the first lifting assembly is enabling the adjustment or if general the desk plate is enabled for adjustment. This indefiniteness is compounded by the lack of antecedent basis for “the adjustment” and “the upper and lower” positions. Applicant is suggested to amend the limitation to ---the first lifting assembly is configured to enable adjustment of upper and lower positions of the desk plate relative to the first upright column.
Claim 1, lines 8-9 recites “wherein both sides of the cross rod are respectively provided with two supporting feet”. The claim is rendered indefinite as it is unclear if these are in addition to or are part of the “supporting foot” claimed on line 1. Applicant is suggested to remove “a supporting foot” from line 1.
Claim 1, line 10 recites: “and the two supporting feet below the second upright column forms a splayed structure”. There is a lack of antecedent basis for this limitation within the claimed, it is unclear if these feet are of the four feet or of what feet as no previous feet have been limited to be under the second upright column. Applicant is suggested to amend the limitation to ---wherein two of the four supporting feet are below the second upright column and form a splayed structure---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170105523 A1 (McBride et al; henceforth McBride) in view of US 6397761 B1 (Moore).
Regarding Independent Claim 1, McBride discloses an exercise bicycle (exercise bike 10) with a desk plate (adjustable desk 24), comprising:
a frame (telescopic mechanisms 102, 112 with base portion 14 and frame member 16), a supporting foot (leveling caps 504, Figure 2: Annotated), a seat (seat 20) and the desk plate (desk 24), 
the frame including a first upright column (stationary member 108) to support the desk plate (See Figure 1) and a second upright column (stationary member 114) to support the seat (see Figure 1), a supporting rod (pin 522) and a cross rod (frame member 16) to connect the first upright column and the second upright column (frame member 16 connects the telescopic mechanisms 102, 112 together via frame members 16, 18), the cross rod is located at the bottom of the first upright column and the second upright column (frame member 16 is connected to the bottoms of both of the telescopic mechanisms 102, 112), 
a first lifting assembly (desk height lock mechanism 108 with movable member 106) comprising a sliding part (movable portion 106) is provided on the first upright column to connect the desk plate and the first upright column (height lock mechanism 108 is “configured to lock the desk 24 at predetermined or desired heights” ¶ 58), and enable the adjustment of the upper and lower positions of the desk plate relative to the first upright column (¶ 58 above), 
wherein both sides of the cross rod (lower end and upper end of frame member 16) are respectively provided with two supporting feet (Figure 2: Annotated; the two rear supporting feet are connected to the upper end of frame member 16 via frame supports 14C), the four supporting feet (in as much as applicant has shown there are four supporting feet in total, see Figure 1 and 2 wherein there are four feet with two at the front and rear) are respectively arranged below the first upright column and the second upright column (see Figures 1 and 2), and the two supporting feet below the second upright column forms a splayed structure (the front feet face sideways in a splayed formation creating an opening forward of the feet), and the opening of the splayed structure faces away from the desk plate (the feet are parallel and extend in opposing directions creating the opening forward of the feet that extends away from the desk 24).

    PNG
    media_image1.png
    469
    490
    media_image1.png
    Greyscale

Figure 2: McBride Annotated
McBride discloses the invention as substantially claimed, see above. McBride further discloses the first lifting assembly comprising the desk height lock mechanism. McBride does not disclose the first lifting assembly comprises a first locking gas spring, and a first handle (see 112(f) interpretation above).
Moore teaches an analogous telescopic mechanism for a desk solving the same issue of height adjustment of a desk comprising:
a desk plate (monitor support 12), the frame including a first upright column (shaft members 38) to support the desk plate (see Figure 1);
a first lifting assembly (pneumatic piston 52 with lever 46) comprising a first locking gas spring (piston 52), a first sliding part (slidable shaft member 36), and a first handle (lever 46) is provided on the first upright column to connect the desk plate and the first upright column (via the shaft member 36), and enable the adjustment of the upper and lower positions of the desk plate relative to the first upright column (“pneumatic piston means with an adjustment lever for vertically moving said keyboard support and said monitor support” Claim 1).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify McBride’s first lifting assembly to be a pneumatic piston and lever housed inside the telescopic mechanism, as taught by Moore, in order to provide adjustment that does not require lifting and east of access (Col. 2, lines 29-30).
Regarding Claim 2, McBride in view of Moore further disclose the exercise bicycle with a desk plate of claim 1, wherein the cross rod is provided with a reinforcing rod (first end portion 16A), and one end of the reinforcing rod is fixedly connected to the second upright column (at end portion 16B), and the other end is fixedly connected to a joint of the cross rod and the splayed structure (end portion 16A end at the connection between the stabilizing member 14A and the frame member 16).  
Regarding Claim 4, McBride in view of Moore further disclose the exercise bicycle with the desk plate of claim 1, wherein the frame is of a quadrilateral shape (“members 14, 16 and 18 of the frame assembly 12 may have circular, square or rectangular cross-sectional configurations” ¶ 27; the stationary members 104, 114 that make up the frame are of a square cross-sectional shape).  
Regarding Claim 5, McBride in view of Moore further disclose the exercise bicycle with the desk plate of claim 4, wherein the frame is of a square shape (“members 14, 16 and 18 of the frame assembly 12 may have circular, square or rectangular cross-sectional configurations” ¶ 27; the stationary members 104, 114 that make up the frame are of a square cross-sectional shape).  
Regarding Claim 6, McBride in view of Moore further disclose the exercise bicycle with the desk plate of claim 1 (the first lifting assembly is no longer being interpreted under 112(f), wherein the first lifting assembly comprises a first locking gas spring (pneumatic piston 52), a first sliding part (movable portion 106) and a first handle (lever 46), the first handle is connected to a control end of the first locking gas spring (Figure 7: Moore Annotated; the portion that the lever actuates to actuate the piston 52 is being considered the control end), and controls the locking and releasing of the first locking gas spring (lever 46 actuates the control end of piston 52 to control the height of the desk),

    PNG
    media_image2.png
    421
    416
    media_image2.png
    Greyscale

Figure 7: Moore Annotated
 one end of the first locking gas spring is arranged inside the lower end of the first upright column (the lower end of the piston 52 is situated within the stationary portion 104 which is the lower end of the first upright column), the other end of the first locking gas spring is connected with the first sliding part (an upper end of the piston 52 is connected within movable portion 106), the first sliding part is connected with the bottom of the desk plate (see Figure 1), the first handle is provided below the desk plate (lever 46 is connected to the control end of the piston 52 and is below the desk), when the first handle is pulled, the first locking gas spring is in the releasing state and the desk plate can slide up and down relative to the first upright column (actuating lever 46 actuates piston 52 allowing for vertical adjustment) when the handle is loosened, the first locking gas spring is in the locking state and the desk plate is locked relative to the first upright column (the piston 52 is in a passive state and not actuating when not being actuated by the lever 46).  
Regarding Claim 7, McBride in view of Moore further disclose the exercise bicycle with the desk plate of claim 6, wherein the first sliding part is a sleeve pipe (see Figure 6 wherein movable member 106 is a sleeved piped that sleeves within stationary member 104), and the first upright column is a hollow tube (see Figure 1A), the first sliding part is sleeved inside the first upright column (see Figure 1 wherein the movable member 106 is sleeved into the stationary member 108 allowing for telescopic adjustment).  
Regarding Claim 8, McBride in view of Moore discloses the invention as substantially claimed, see above. McBride further discloses the exercise bicycle with a desk plate of claim 7, wherein a second lifting assembly (height lock mechanism 118 with movable member 116) comprising a sliding part (movable member 116) is provided on the second upright column to connect the seat and the second upright column (see Figures 1 and 1A), and enable the adjustment of the upper and lower positions of the seat relative to the second upright column (“the exercise device 10 may include a seat height lock mechanism 118 that is configured to lock the seat 20 at a predetermined or desired height/position” ¶ 40).  McBride further discloses that the desk height lock mechanisms of the seat and desk operations are similar and perform the same function (¶ 58).
McBride does not disclose the second lifting assembly comprising a second locking gas spring, a second sliding part and a second handle. 
Moore teaches an analogous height adjustment mechanism solving the same issue of height adjustment via telescoping tubular members comprising:
a frame including an upright column (shaft members 38) with a desk plate (monitor support 12);
a lifting assembly (pneumatic piston 52 with lever 46) comprising a locking gas spring (piston 52), a sliding part (slidable shaft member 36), and a handle (lever 46) provided on the upright column to connect the desk plate and the upright column (via the shaft member 36,), and enable the adjustment of the upper and lower positions of the desk plate relative to the first upright column (“pneumatic piston means with an adjustment lever for vertically moving said keyboard support and said monitor support” Claim 1).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify McBride’s second lifting assembly to be a pneumatic piston and lever housed inside the telescopic mechanism, as taught by Moore, in order to provide adjustment that does not require lifting and east of access (Col. 2, lines 29-30).
Regarding Claim 9, McBride in view of Moore further disclose the exercise bicycle with the desk plate of claim 8 (the second lifting assembly is no longer being interpreted under 112(f)), wherein the second lifting assembly comprises a second locking gas spring (pneumatic piston 52), a second sliding part (movable member 116) and a second handle (lever 46), the second handle is connected to a control end of the second locking gas spring (Figure 7: Moore Annotated; the portion that the lever actuates to actuate the piston 52 is being considered the control end), and controls the locking and releasing of the second locking gas spring (lever 46 actuates the control end of piston 52 to control the height of the desk),

    PNG
    media_image2.png
    421
    416
    media_image2.png
    Greyscale

Figure 7: Moore Annotated
one end of the second locking gas spring is arranged inside the lower end of the second upright column (the lower end of the piston 52 is situated within the stationary portion 114 which is the lower end of the first upright column), the other end of the second locking gas spring is connected with the second sliding part (an upper end of piston 52 is connected with the movable member 116), the second sliding part is connected with the bottom of the seat (see Figure 1A), the second handle is provided below the seat (the lever 46 is connected with the upper end of the piston 52 and is below the seat 20), when the second handle is pulled, the second locking gas spring is in a releasing state and the seat can slide up and down relative to the second upright column (actuating lever 46 actuates piston 52 allowing for vertical adjustment), 
when the handle is loosened, the second locking gas spring is in the locking state, and the seat is locked relative to the second upright column (the piston 52 is in a passive state and not actuating when not being actuated by the lever 46).  
Regarding Claim 10, McBride in view of Moore further discloses the exercise bicycle with the desk plate of claim 9, wherein the second sliding part is a sleeve pipe (See Figure 1A wherein movable member 116 is a sleeve pipe), and the second upright column is a hollow tube (see Figure 1A wherein the stationary member 114 is a hollow tube), the second sliding part is sleeved inside the second upright column (the movable member 116 is telescopically engaged within the hollow portion of the stationary member 114 to allow for telescopic adjustment, see Figure 1).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170105523 A1 (McBride) in view of US 6397761 B1 (Moore) in further view of US 5372562 A (Chang).
Regarding Claim 3, McBride in view of Moore discloses the invention as substantially claimed, see above. McBride further discloses the frame as foldable and detachable to facilitate easy packaging and space saving storage (¶ 26).
McBride does not disclose wherein the supporting feet are hinged to the cross rod, and when the supporting feet unfold, the supporting feet are locked by a positioning hole on the cross rod and a spring pin inserted inside the positioning hole, and when the supporting feet below the second upright column unfold to form the splayed structure, they are locked by the positioning holes and the spring pins.  
Chang discloses an analogous stationary bicycle solving the same issue of packaging space saving storage
 (“bicycle simulator wherein the seat, handlebar and pedal can be retracted into the box when not in use for easily transportation and store” Col. 1, lines 35-37) comprising:

An exercise bicycle (“exercise bicycle, Figure 1), comprising a frame (box 7), a supporting foot (supporting legs 13, 14), a seat (seat 50) and a desk plate (control panel 463; control panel 463 forms a flat upper surface capable of functioning as a desk), the frame including a first upright column (handlebar 4) to support the desk plate (see Figure 1) and a second upright column (seat 5)  to support the seat (see Figure 1), a supporting rod (handle 6) and a cross rod (housing 1) to connect the first upright column and the second upright column (see Figure 3 wherein the lower ends of the handlebar 4 and seat 5 are attached to each end of housing 1) the cross rod is located at the bottom of the first upright column and the second upright column (the seat 5 and handlebar 4 are attached at their lower ends to each end of housing 1),
 a first lifting assembly (actuating device 9) is provided on the first upright column to connect the desk plate and the first upright column (actuating device 9 raises and lowers the control panel 463) and enable the adjustment of the upper and lower positions of the desk plate relative to the first upright column (see Figures 1 and 2 wherein the control panel 463 is raised and lowered within the box 7), wherein both sides of the cross rod are respectively provided with two supporting feet (supporting leg 13, 14 in each of housings 11 and 12), the four supporting feet are respectively arranged below the first upright column and the second upright column (See Figures 1 and 18 wherein the housings 11 and 12 each comprise supporting legs 13, 14 which are arranged below the handlebar 4 and seat 5), and the two supporting feet below the second upright column forms a splayed structure (see Figure 1 wherein the legs 13, 14 form a splayed formation), and an opening of the splayed structure faces away from the desk plate (the legs 13, 14 when splayed as shown in Figure 1 form an opening between and in front of the legs forming away from the structure that faces away from the control panel 463);
wherein the supporting feet are hinged to the cross rod (via positioning body 100, Figure 18A), and when the supporting feet unfold, the supporting feet are locked by a positioning hole (rectangular hole 1140) on the cross rod (see Figure 18A) and a spring pin (positioning body 100 with coil spring 102) inserted inside the positioning hole (block body 1003 of body 100 is inserted into hole 1140), and when the supporting feet below the second upright column unfold to form the splayed structure, they are locked by the positioning holes and the spring pins (legs 13 and 14 are engaged and locked into position by positioning body 100 within hole 1140 within housing 1).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify McBride’s cross rod to include supporting feet coupled to the cross with a positioning body and coil spring, as taught by Chang, in order to allow for compact folding and storage by reducing of size profile and allow for smooth rotation and symmetric motion of the supporting feet.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784